EXHIBIT 10.3

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made as of August 29, 2014, by and
among (i) NN, Inc., a Delaware corporation (the “Buyer”), (ii) John C. Kennedy
(“Kennedy”), in his capacity as a Shareholder Representative and in his
individual capacity, (iii) Newport Global Advisors, L.P., a Delaware limited
partnership (“Newport”), solely in its capacity as a Shareholder Representative
(together with Kennedy in his capacity as a Shareholder Representative, the
“Shareholder Representatives”), and (iv) Computershare Trust Company, N.A., as
Escrow Agent hereunder (the “Escrow Agent”). Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Merger
Agreement (as defined below).

RECITALS

WHEREAS, Buyer, PMC Global Acquisition Corporation, Autocam Corporation (the
“Company”), the Shareholder Representatives, solely in their capacities as
Shareholder Representatives, and Kennedy, solely with respect to Sections
2.10(g), 5.08, 5.14, 8.05(a) and 8.07 thereof, have entered into that certain
Agreement and Plan of Merger dated as of July 18, 2014 (as may be amended, the
“Merger Agreement”);

WHEREAS, the shareholders of the Company existing prior to consummation of the
transactions contemplated by the Merger Agreement (the “Shareholders”), have
appointed the Shareholder Representatives to jointly act as agents for, and to
act on behalf of, the Shareholders, to undertake certain obligations as
specified in this Agreement and in the Merger Agreement;

WHEREAS, pursuant to the Merger Agreement, a portion of the Final Merger
Consideration (as defined therein) payable to Kennedy shall be in the form of
shares of Buyer Common Stock (the “Kennedy Shares”); and

WHEREAS, the transactions contemplated under the Merger Agreement are being
consummated on the Closing Date and, consequently, pursuant to Section 8.07(a)
of the Merger Agreement, Buyer is depositing a portion of the Kennedy Shares
equal to the Escrow Amount (as defined below) into escrow with the Escrow Agent
for the Escrow Agent to hold and deliver pursuant to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Appointment. Buyer and the Shareholder Representatives hereby appoint the
Escrow Agent to act as the Escrow Agent and to receive, administer and dispose
of the Escrow Fund solely in accordance with the express terms and conditions
set forth herein (and no implied terms or conditions, except as provided by
applicable Law) and the Escrow Agent hereby accepts such appointment.



--------------------------------------------------------------------------------

2. Fund.

a. At the Closing, Buyer shall deposit with the Escrow Agent SIX HUNDRED FIFTY
TWO THOUSAND ONE HUNDRED SEVENTY FOUR (652,174) Kennedy Shares (the “Escrow
Amount”) (plus any Additional Escrow Shares, minus all amounts released from
escrow, or as otherwise adjusted, each in accordance with the terms of this
Agreement, the “Escrow Fund”). The Escrow Agent shall hold the Escrow Amount as
a book-entry position registered in the name of Computershare Trust Company,
N.A. as Escrow Agent for the benefit of Kennedy.

b. If, at any time after the Closing, there occurs any stock split, stock
dividend (in the form of Buyer Common Stock) or recapitalization affecting Buyer
Common Stock, then Buyer shall deposit or cause to be deposited with the Escrow
Agent such additional shares of Buyer Common Stock as the holder of the Kennedy
Shares then in the Escrow Fund would be entitled to receive as a result of such
occurrence (collectively, such shares of Buyer Common Stock referred to herein
as the “Additional Escrow Shares”), with such Additional Escrow Shares being
made part of the Escrow Fund (and included within such definition) and included
in the definition of “Kennedy Shares” for purposes of this Agreement and the
Merger Agreement. If any stock split, stock dividend (in the form of Buyer
Common Stock) or recapitalization is taxable to Kennedy (whether pursuant to
Section 305 of the Code or otherwise) (a “Taxable Stock Dividend”), the Escrow
Agent, upon receipt of a Joint Release Notice, shall distribute to Kennedy such
portion of the Escrow Fund specified in such Joint Release Notice, pursuant to
the instructions set forth therein. Buyer and the Shareholder Representatives
agree that such Joint Release Notice shall instruct the Escrow Agent to
distribute to Kennedy, at least five (5) days before the following date
prescribed by the Code for natural persons to pay quarterly installments of
estimated tax, a portion of the Kennedy Shares then in the Escrow Fund equal to
the product of (i) the taxable income attributable to such Taxable Stock
Dividend and (ii) the applicable highest marginal tax rates for an individual
resident in Michigan applicable to ordinary income or capital gains, as
appropriate, taking into account the holding period of the investments disposed
of and the year in which the taxable net income is recognized by Kennedy.

c. If, at any time after the Closing, there occurs any dividend or distribution
of cash or property (other than shares of Buyer Common Stock) with respect to
the Buyer Common Stock (“Dividends”), or any record date is declared therefor,
then Buyer shall promptly pay or cause to be paid directly to Kennedy (and not
to the Escrow Agent) such Dividends as the holder of the Kennedy Shares then in
the Escrow Fund would be entitled to receive as a result of such occurrence (in
addition to any Dividends paid to Kennedy, as the holder of any Kennedy Shares
that are not part of the Escrow Fund). In connection with the foregoing, if
Dividends are to be disbursed by the Transfer Agent (as defined herein), Buyer
shall provide the Transfer Agent with specific written instructions with respect
to the foregoing. For the avoidance of doubt, the Dividends shall not, in any
circumstance, become part of the Escrow Fund.

d. Acting on behalf of and at the written direction of Kennedy, upon receipt of
a written proxy from Kennedy reasonably in advance of any vote of Buyer Common
Stock, the Escrow Agent shall vote (or cause to be voted) the Kennedy Shares
then in the Escrow Fund and shall exercise all voting, consent and similar
rights with respect to such Kennedy Shares

 

2



--------------------------------------------------------------------------------

(including, without limitation, executing and delivering written consents), at
every annual, special, adjourned or postponed meeting of the stockholders of
Buyer and in every written consent in lieu of such a meeting, in each case in
accordance with such written direction received from Kennedy. In the absence of
such written direction from Kennedy, the Escrow Agent shall not vote any of the
Kennedy Shares or other securities comprising the Escrow Fund. For the avoidance
of doubt, from and after the Closing, the Buyer shall deliver or cause to be
delivered to Kennedy and not to the Escrow Agent, any notices, solicitations or
other documents or information issued to the holders of Buyer Common Stock,
including, but not limited to, with respect to any matters relating to voting of
Buyer Common Stock.

3. Rights, Duties, and Immunities.

a. Acceptance by the Escrow Agent of its duties under this Agreement is subject
to the following terms and conditions, which all parties to this Agreement
hereby agree shall govern and control the rights, duties, obligations,
responsibilities and immunities of the Escrow Agent:

i. The duties and obligations of the Escrow Agent shall be determined solely by
the express provisions of this Agreement, and no other duties or obligations
shall be inferred or implied, other than as set forth under applicable Law. The
Escrow Agent shall not be liable under this Agreement, except for the
performance of such duties and obligations as are specifically and expressly set
out in this Agreement to be performed by it (subject to the further limitations
on the Escrow Agent’s liability set forth herein), each of which is ministerial
in nature, and no implied duties or obligations of any kind shall be read into
this Agreement against or on the part of the Escrow Agent, other than as set
forth under applicable Law.

ii. The Escrow Agent shall not be responsible for, nor chargeable with,
knowledge of, nor have any requirements to comply with, the terms or conditions
of any other agreement, instrument or document between any of the parties
hereto, even if such agreements, instruments or documents are referred to or
described herein (including, without limitation, the Merger Agreement and the
other agreements and arrangements referenced therein), or for determining if any
person or entity has complied therewith, or complied with any notice,
instruction, direction, request or other communication, paper or document other
than as expressly set forth in this Agreement, or compel compliance thereunder,
and shall not otherwise be bound thereby in any way. The Escrow Agent shall not
be responsible in any manner whatsoever for any failure or inability of Buyer,
the Shareholder Representatives, Kennedy or of anyone else to deliver moneys or
other property to the Escrow Agent or otherwise to honor any of the provisions
of this Agreement.

iii. Buyer, on the one hand, and the Shareholder Representatives (on behalf of
the Shareholders), on the other hand, jointly and severally, will reimburse and
indemnify the Escrow Agent (and its stockholders, members, managers, directors,
officers, employees and agents, collectively “Indemnitees”) for, and hold it
(including each of them) harmless from and against, any losses, liabilities,
damages, claims, penalties, judgments, settlements, actions, suits, proceedings,
litigations, investigations, costs or expenses (including,

 

3



--------------------------------------------------------------------------------

without limitation, the reasonable fees and expenses of counsel) (the “Escrow
Agent Damages”) that may be imposed on, incurred by, or asserted against any
Indemnitee, at any time, and in any way related to or arising out of or in
connection with the execution, delivery or performance of this Agreement
(including the Escrow Agent’s duties and obligations hereunder), or the
enforcement of any rights or remedies under or in connection with this
Agreement, or the establishment of the escrow account, or as may arise by reason
of any act, omission or error of an Indemnitee, except for Escrow Agent Damages
caused by an Indemnitee’s own fraud, bad faith, gross negligence or willful
misconduct (each as determined by a final judgment of a court of competent
jurisdiction). The provisions of this Section 3 and Sections 6 and 14 below
shall survive any termination of this Agreement or the resignation, replacement
or removal of the Escrow Agent. It is expressly acknowledged and agreed between
Buyer and the Shareholder Representatives that any Escrow Agent Damages shall be
borne fifty percent (50%) by each of Buyer, on the one hand, and the Shareholder
Representatives (on behalf of the Shareholders based on each Shareholder’s
Pro-Rata Share), on the other hand, and Buyer, on the one hand, and the
Shareholder Representatives (on behalf of the Shareholders based on each
Shareholder’s Pro-Rata Share), on the other hand, hereby grant each other a
right of contribution to effect the same. Notwithstanding anything to the
contrary contained herein, (i) the Escrow Agent shall not be liable for any
action taken, suffered or omitted to be taken by it in good faith hereunder
except to the extent that a final adjudication of a court of competent
jurisdiction determines that the Escrow Agent’s own fraud, bad faith, gross
negligence or willful misconduct was the cause of any loss to either Party or
their Affiliates, (ii) in no event shall the Escrow Agent be liable for special,
incidental, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action, and (iii) any liability of the Escrow Agent shall be limited to
the Escrow Amount (valued at the Agreed Stock Value for each Kennedy Share held
therein as of the date hereof).

iv. The Escrow Agent may execute any of its powers and perform any of its duties
hereunder either directly or through affiliates or agents.

v. The Escrow Agent shall be fully protected in acting on and relying upon any
written notice, direction, request, waiver, consent, receipt or other paper or
document delivered pursuant to this Agreement that the Escrow Agent, in good
faith, believes to have been signed or presented by the proper party or parties,
without inquiry and without requiring substantiating evidence of any kind. The
Escrow Agent shall not be liable to any person or entity, any beneficiary or
other person or entity for refraining from acting upon any instruction setting
forth, claiming, containing, objecting to, or related to the transfer or
distribution of the Escrow Fund, or any portion thereof, unless such instruction
shall have been delivered to the Escrow Agent in accordance with Section 4
below. The Escrow Agent shall be under no duty to inquire into or investigate
the validity, accuracy or content of any such document, notice, instruction or
request. The Escrow Agent shall have no duty to solicit any payments that may be
due it or the Escrow Fund, including, without limitation, the Escrow Amount.

vi. Escrow Agent shall act hereunder as an escrow agent only and shall not be
responsible or liable in any manner whatever for the accuracy, sufficiency,
collection, correctness, genuineness or validity of any securities, documents,
instruments or other

 

4



--------------------------------------------------------------------------------

property deposited with, delivered to or held by it or for the identity,
authority or rights of any person or entity executing and delivering or
purporting to execute or deliver any thereof to Escrow Agent.

vii. The Escrow Agent shall not be obligated to take any legal or other action
hereunder, or be required to expend or risk any of its own funds, which might in
its judgment involve or cause it to incur any expense or liability, unless it
shall have been furnished with acceptable indemnification reasonably
satisfactory to it.

viii. The Escrow Agent may consult legal counsel (who may be an employee of the
Escrow Agent) in the event of any dispute or question as to the construction of
any provisions hereof or its duties hereunder, and it shall incur no liability
and shall be fully protected in acting in accordance with the opinion or
instructions of such counsel, except to the extent that such loss results, in
whole or in part, from the Escrow Agent’s own fraud, bad faith, willful
misconduct or gross negligence (each as determined by a final judgment of a
court of competent jurisdiction).

ix. In the event that the Escrow Agent shall be uncertain or believe there is
some ambiguity as to its duties or rights hereunder or shall receive
instructions, claims, or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Agreement, it shall be entitled to
refrain from taking any action and its sole obligation shall be to keep safely
all property held in escrow until it shall be given a direction in writing by
Buyer and the Shareholder Representatives, or a final and non-appealable order
or judgment of a court of competent jurisdiction, which eliminates such
ambiguity or uncertainty to the satisfaction of Escrow Agent. The Parties agree
to pursue any redress or recourse in connection with any dispute without making
the Escrow Agent a party to the same.

x. Notwithstanding anything to the contrary in this Agreement, if any amount to
be released pursuant to this Agreement at any time or under any circumstances
exceeds the balance of the Escrow Fund held by the Escrow Agent at such time,
the Escrow Agent shall release such remaining balance and shall have no
liability or responsibility to Buyer, the Shareholder Representatives or any
other person or entity for any deficiency.

xi. Subject to the limitation of applicable Law, the Escrow Agent may engage or
be interested in any financial or other transaction with any party hereto or
affiliate thereof, and may act on, or as depositary, trustee or agent for, any
committee or body of holders of obligations of such party or affiliate, as
freely as if it were not Escrow Agent hereunder.

xii. The Escrow Agent shall not take instructions or directions except those
given in accordance with this Agreement.

xiii. The Escrow Agent shall not incur any liability for not performing any act,
duty, obligation or responsibility by reason of any occurrence beyond the
reasonable control of the Escrow Agent, including, without limitation, any act
or provision of any present or future law or regulation then in force or action
of any governmental authority, any act of God, war, civil disorder or failure of
any means of communication.

xiv. The Escrow Agent shall not be called upon to advise any person or entity as
to any investments with respect to any security, property or funds held in
escrow hereunder or the dividends, distributions, income, interest or earnings
thereon.

 

5



--------------------------------------------------------------------------------

4. Release of Escrow Fund.

a. Joint Written Instructions. At any time prior to the termination of this
Agreement, the Escrow Agent shall disburse the Escrow Fund, or any portion
thereof, in accordance with any joint written instructions of Buyer and the
Shareholder Representatives, received by the Escrow Agent, which shall
specifically set forth the exact number of Kennedy Shares to be disbursed and
the identity of and delivery instructions for the person or entity to which such
disbursement is to be made (a “Joint Release Notice”). Buyer and the Shareholder
Representatives agree that when a Joint Release Notice is to be delivered to the
Escrow Agent, it shall be substantially in the form of Exhibit A attached
hereto. Within five (5) Business Days after the date on which the Escrow Agent
receives an executed Joint Release Notice, the Escrow Agent shall disburse the
portion of the Escrow Fund set forth in the Joint Release Notice to the persons
or entities designated in such Joint Release Notice (it being understood that
the Escrow Agent shall have no duty or obligation to determine whether any such
instructions are in compliance with, or contradict, any of the other terms of
this Agreement). The Escrow Agent shall not be responsible for or have any duty
to make any calculations under this Agreement, or to determine when any
calculation required under the provisions of this Agreement should be made, how
it should be made or what it should be, or to confirm or verify any such
calculation. Notwithstanding anything herein to the contrary, the Escrow Agent
shall have no duty or obligation to confirm or verify the accuracy or
sufficiency of any amounts set forth in any written instruction delivered
pursuant to this Agreement. Buyer and the Shareholder Representatives
acknowledge that the Escrow Agent does not have any interest in the assets held
by it pursuant to this Agreement, and is serving only as escrow holder
hereunder.

b. Disbursement of Escrow Fund – Final Merger Consideration. If the Final Merger
Consideration is less than the Initial Merger Consideration, then, pursuant to
Section 2.10(g) of the Merger Agreement, Kennedy shall either (i) pay such
deficit to Buyer by wire transfer of immediately available funds to the account
or accounts designated by Buyer (a “Cash Payment”) in an amount equal to such
deficit, or (ii) forfeit that number of Kennedy Shares held in the Escrow Fund
(valued at the Agreed Stock Value for each Kennedy Share and rounded up to the
nearest whole number of Kennedy Shares) (a “Share Payment”) equal to the amount
of such deficit. Within two (2) Business Days of the final agreement or
determination of the Final Merger Consideration pursuant to Section 2.10 of the
Merger Agreement, Kennedy shall deliver a written notice (an “Election Notice”)
to Buyer, the Shareholder Representatives and the Escrow Agent of his election
to pay such deficit by either a Cash Payment (which notice shall indicate the
date on which Kennedy will deliver such payment, which shall be no later than
five (5) Business Days from the final agreement or determination of the Final
Merger Consideration) or a Share Payment. After delivery of such Election
Notice:

i. if Kennedy elects to pay such deficit by a Cash Payment, then (x) he shall
pay such Cash Payment as indicated in such Election Notice, and (y) the
Shareholder

 

6



--------------------------------------------------------------------------------

Representatives and Buyer shall promptly (but in any event within one
(1) Business Day) following confirmation by Buyer that the corresponding wire
transfer has been received by Buyer, deliver a Joint Release Notice to the
Escrow Agent instructing the Escrow Agent to disburse the portion of the Escrow
Fund set forth in such Joint Release Notice in accordance with the instructions
set forth in such Joint Release Notice. Buyer and the Shareholder
Representatives agree that such Joint Release Notice shall instruct the Escrow
Agent to disburse to Kennedy that number of Kennedy Shares held in the Escrow
Fund (valued at the Agreed Stock Value for each Kennedy Share and rounded up to
the nearest whole number of Kennedy Shares) corresponding to the amount so paid
by Kennedy in such Cash Payment; or

ii. if Kennedy elects to pay such deficit by a Share Payment, then the
Shareholder Representatives and Buyer shall deliver a Joint Release Notice,
within two (2) Business Days of receipt of such Election Notice, to the Escrow
Agent instructing the Escrow Agent to disburse the portion of the Kennedy Shares
then in the Escrow Fund set forth in such Joint Release Notice in accordance
with the instructions set forth in such Joint Release Notice within five
(5) Business Days of receipt of such Joint Release Notice. Buyer and the
Shareholder Representatives agree that such Joint Release Notice shall instruct
the Escrow Agent to disburse such portion of the Escrow Fund representing the
Share Payment to Buyer.

c. Disbursement of Escrow Fund – Indemnity Claims. The Escrow Fund shall secure
the obligations of the Shareholders with respect to Buyer Indemnification Claims
pursuant to Article VIII of the Merger Agreement.

i. In the event that a Buyer Indemnified Party desires to make a Buyer
Indemnification Claim that does not involve a Third Party Claim, such Buyer
Indemnified Party shall follow the procedures set forth in Section 8.05(b) of
the Merger Agreement.

ii. In the event that a Buyer Indemnified Party desires to make a Buyer
Indemnification Claim that involves a Third Party Claim, such Buyer Indemnified
Party shall follow the procedures set forth in Section 8.06 of the Merger
Agreement.

iii. Buyer and the Shareholder Representatives shall negotiate in good faith to
reach an agreement upon the amount on deposit in the Escrow Fund (valued at the
Agreed Stock Value for each Kennedy Share held therein) that should be reserved
in respect of a Claims Notice (a “Reserved Amount”). If such Persons are unable
to reach agreement as to the Reserved Amount by the Final Release Date (as
defined below), then the Reserved Amount with respect to such Claims Notice
shall be the amount in good faith specified by Buyer in the Claims Notice based
on Buyer’s reasonable judgment (but in all cases valuing each Kennedy Share at
the Agreed Stock Value).

iv. Within three (3) Business Days of the earlier of (x) an agreement by the
Shareholder Representatives and the Buyer Indemnified Party, or (y) as finally
determined by a court of competent jurisdiction (a “Judgment”), in each case in
respect of any Losses set forth in a Claims Notice, Kennedy shall deliver an
Election Notice to Buyer, the Shareholder Representatives and the Escrow Agent
of his election to pay such Losses by either a Cash Payment (which notice shall
indicate the date on which Kennedy will deliver such payment,

 

7



--------------------------------------------------------------------------------

which shall be no later than five (5) Business Days from such agreement or
Judgment) or a Share Payment, pursuant to Section 8.05(a) of the Merger
Agreement. After delivery of such Election Notice:

1. if Kennedy elects to pay such Losses by a Cash Payment, then (x) he shall pay
such Cash Payment as indicated in such Election Notice, and (y) the Shareholder
Representatives and Buyer shall promptly, (but in any event within one
(1) Business Day) following confirmation by Buyer that the corresponding wire
transfer has been received by Buyer, deliver a Joint Release Notice to the
Escrow Agent instructing the Escrow Agent to disburse the portion of the Escrow
Fund set forth in such Joint Release Notice in accordance with the instructions
set forth in such Joint Release Notice. Buyer and the Shareholder
Representatives agree that such Joint Release Notice shall instruct the Escrow
Agent to disburse to Kennedy that number of Kennedy Shares held in the Escrow
Fund (valued at the Agreed Stock Value for each Kennedy Share and rounded up to
the nearest whole number of Kennedy Shares) corresponding to the amount so paid
by Kennedy in such Cash Payment, and any Reserved Amount in respect of the
corresponding Claims Notice shall thereafter no longer be a Reserved Amount; or

2. if Kennedy elects to pay such Losses by a Share Payment, then the Shareholder
Representatives and Buyer shall deliver a Joint Release Notice, within two
(2) Business Days of receipt of such Election Notice, to the Escrow Agent
instructing the Escrow Agent to disburse the portion of the Kennedy Shares then
in the Escrow Fund set forth in such Joint Release Notice in accordance with
such Joint Release Notice within five (5) Business Days of receipt of such Joint
Release Notice. Buyer and the Shareholder Representatives agree that such Joint
Release Notice shall instruct the Escrow Agent to disburse such portion of the
Kennedy Shares then in the Escrow Fund representing the Share Payment to Buyer.

Buyer and the Shareholder Representatives agree that if such Losses payable
under such Joint Release Notice or as awarded by such Judgment exceed the
balance then remaining in the Escrow Fund (based on the Agreed Stock Value for
each Kennedy Share held therein), then, (A) if Kennedy elects to pay by a Share
Payment, only the balance then remaining in the Escrow Fund shall be forfeited
and released to Buyer, or (B) if Kennedy elects to pay by a Cash Payment, only
the amount of cash equal to the balance then remaining in the Escrow Fund shall
be paid to Buyer by Kennedy (and the balance of Kennedy Shares then remaining in
the Escrow Fund shall be released to Kennedy); provided, that in each of cases
(A) and (B), Buyer shall be entitled to payment of the shortfall pursuant to the
Indemnity Agreement. If any Kennedy Shares not released to Buyer pursuant hereto
would have, but for being held in connection with a Reserved Amount, previously
been distributed to Kennedy, then Buyer and the Shareholder Representatives
agree to promptly deliver a Joint Release Notice to the Escrow Agent instructing
the Escrow Agent to disburse such portion of the Escrow Fund representing such
Kennedy Shares to Kennedy.

d. Scheduled Disbursement of Escrow Fund.

i. Five (5) Business Days prior to the expiration of the earlier of (a) the date
that is three (3) months after delivery to Buyer of audited financial statements
of the

 

8



--------------------------------------------------------------------------------

Company for the year ended December 31, 2014 and (b) June 30, 2015 (the “Initial
Release Date”), the Shareholder Representatives and Buyer shall deliver a Joint
Release Notice to the Escrow Agent instructing the Escrow Agent to distribute on
the Initial Release Date the Initial Escrow Release to Kennedy. Such Joint
Release Notice shall specify the amount of the Initial Escrow Release, and the
Escrow Agent may rely conclusively on the amounts and any calculations contained
in such Joint Release Notice (with no duty or obligation to calculate or confirm
the same). Buyer and the Shareholder Representatives agree that the “Initial
Escrow Release” shall be that number of Kennedy Shares such that the value of
all Kennedy Shares, valued at the Agreed Stock Value, remaining in the Escrow
Fund after the release on the Initial Release Date equals SEVEN MILLION FIVE
HUNDRED THOUSAND DOLLARS ($7,500,000), plus an amount equal to the aggregate
Reserved Amounts in respect of Buyer Indemnification Claims pending but not
paid, rounded up to the nearest whole number of Kennedy Shares.

ii. Five (5) Business Days prior to the date that is twenty-four (24) months
after the Closing Date (the “Final Release Date”), the Shareholder
Representatives and Buyer shall deliver a Joint Release Notice to the Escrow
Agent instructing the Escrow Agent to distribute to Kennedy on the Final Release
Date such portion of the Escrow Fund as set forth in such Joint Release Notice.
Buyer and the Shareholder Representatives agree that such Joint Release Notice
shall instruct the Escrow Agent to distribute the remaining portion of the
Escrow Fund which exceeds any Reserved Amounts in respect of Buyer
Indemnification Claims pending, but not yet paid.

iii. Following the Final Release Date, from time to time, upon resolution of any
Claims Notice in respect of any Buyer Indemnification Claim and the appropriate
amount, if any, from the Escrow Fund (or by immediately available funds pursuant
to a Cash Payment) having been paid to the Buyer Indemnified Party (or released
to Kennedy in the event Kennedy has paid such amount pursuant to a Cash Payment)
in respect of such Claims Notice, the Shareholder Representatives and Buyer
shall deliver a Joint Release Notice to the Escrow Agent instructing the Escrow
Agent to disburse such portion of the Escrow Fund specified in such Joint
Release Notice in accordance with such Joint Release Notice. Buyer and the
Shareholder Representatives agree that such Joint Release Notices shall instruct
the Escrow Agent to disburse to Kennedy the excess of the then-current balance
in the Escrow Fund (valued at the Agreed Stock Value for each Kennedy Share held
therein) over the aggregate Reserved Amounts in respect of all remaining
unresolved Buyer Indemnification Claims made prior to the Final Release Date.

iv. Except for those provisions herein that expressly survive the termination of
this Agreement and the resignation, removal or replacement of the Escrow Agent,
this Agreement, the duties of the Escrow Agent and the Escrow Fund shall
automatically terminate on the date on which all of the Escrow Fund has been
disbursed or otherwise transferred pursuant to the terms of this Agreement.

5. Transfer of Shares. Whenever this Agreement requires the Escrow Agent to make
a disbursement or transfer of any portion of the Escrow Fund in accordance with
a Joint Release Notice or a final judgment of a court of competent jurisdiction,
the Escrow Agent shall submit

 

9



--------------------------------------------------------------------------------

instructions to the transfer agent(s) for the Buyer Common Stock (the “Transfer
Agent”), in substantially the form of the Transfer Agent Notice attached as
Exhibit B hereto (a “Transfer Agent Notice”), which shall instruct the Transfer
Agent to evidence such released Kennedy Shares by issuing new stock certificates
(or issue Buyer Common Stock in book-entry form) in the name of the persons or
entities identified in such Joint Release Notice or judgment as the recipients
of such disbursements or transfers, and deliver such new stock certificates (or
book entry transfers) to such persons or entities, which shall bear a legend in
substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR CONFIRMATION HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF (“TRANSFERRED”) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
STOCKHOLDERS AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY AND IS AVAILABLE WITHOUT CHARGE
UPON WRITTEN REQUEST THEREFOR. THE STOCKHOLDERS AGREEMENT CONTAINS RESTRICTIONS
ON THE SALE OR TRANSFER OF SUCH SECURITIES. THE HOLDER OF THESE SHARES, BY
ACCEPTANCE OF THIS CERTIFICATE OR CONFIRMATION, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF THE AFORESAID AGREEMENT.

Buyer hereby directs each Transfer Agent to comply with all such instructions
given by the Escrow Agent and Buyer hereby agrees to cooperate with the Escrow
Agent and the Transfer Agent in respect thereof.

6. Fees. Buyer and the Shareholder Representatives (on behalf of the
Shareholders) jointly and severally agree to pay to the Escrow Agent, upon
execution of this Agreement and from time to time thereafter, all reasonable
fees and expenses of the Escrow Agent, including the reasonable fees and
expenses of counsel, which the Escrow Agent may incur, and its normal fees for
all services rendered, in each case in connection with the performance,
modification and termination of this Agreement, the discharge of its duties
hereunder, and the exercise or enforcement of the rights of the parties
hereunder, which unless otherwise agreed to in writing, shall be as described in
Schedule I attached hereto. Buyer, on one hand, and the Shareholder
Representatives (on behalf of the Shareholders based on each Shareholder’s
Pro-Rata Share), on the other hand, between themselves, each agree to pay, when
due, to the Escrow Agent fifty percent (50%) of all such amounts.

 

10



--------------------------------------------------------------------------------

7. Certain Tax Matters. Any payments of income pursuant to this Agreement shall
be subject to withholding regulations then in force in the United States or any
other jurisdiction, as applicable. A properly completed and duly executed W-9
(or a substitute thereof reasonably acceptable to the Escrow Agent), for Buyer
and Kennedy, and all other required documentation, will be provided to the
Escrow Agent at the Closing, which shall include their Tax Identification
Numbers as assigned by the Internal Revenue Service. The Escrow Agent shall not
have any obligation to file or prepare any tax returns or to prepare any other
reports for any taxing authorities concerning the matter covered in this
Agreement; provided, that for each tax year in which income is earned on the
Escrow Fund, the Escrow Agent shall timely prepare and promptly deliver a form
1099 for Kennedy. The Parties hereby represent and warrant to the Escrow Agent
that (i) there is no sale or transfer of an United States Real Property Interest
as defined under IRC Section 897(c) in the underlying transaction giving rise to
this Agreement; and (ii) such underlying transaction does not constitute an
installment sale requiring any tax reporting or withholding of imputed interest
or original issue discount to the Internal Revenue Service or other taxing
authority.

8. Resignation and Removal; Succession. The Escrow Agent may resign and be
discharged from its duties or obligations hereunder by giving thirty
(30) calendar days advance notice in writing of such resignation to Buyer and
the Shareholder Representatives specifying a date when such resignation shall
take effect. Buyer and the Shareholder Representatives may remove the Escrow
Agent at any time, with or without cause, by giving the Escrow Agent thirty
(30) calendar days advance notice in writing signed by Buyer and the Shareholder
Representatives. The Escrow Agent’s sole responsibility after such thirty
(30) calendar day notice period expires shall be to hold the Escrow Fund
(without any obligation to reinvest the same) and to deliver the same to a
designated substitute escrow agent, if any, appointed by the parties, or such
other person or entity designated in writing by the parties, or in accordance
with the directions of a final court order, at which time of delivery, the
Escrow Agent’s obligations hereunder shall cease and terminate (but, for the
avoidance of doubt, the Escrow Agent shall retain its rights hereunder that
survive the termination of this Agreement or the resignation or replacement of
the Escrow Agent). If, prior to the effective resignation or removal date, the
parties have failed to appoint a successor escrow agent, or to instruct the
Escrow Agent in writing to deliver the Escrow Fund to another person or entity
as provided above, at any time on or after the effective resignation or removal
date, the Escrow Agent may interplead the Escrow Fund with any court of
competent jurisdiction. Any appointment of a successor escrow agent shall be
binding upon the parties and no appointed successor escrow agent shall be deemed
to be an agent of the Escrow Agent. The Escrow Agent shall deliver the Escrow
Fund to any appointed successor escrow agent, at which time the Escrow Agent’s
obligations under this Agreement shall cease and terminate. Any entity into
which the Escrow Agent may be merged or converted or with which it may be
consolidated, or any entity to which all or substantially all the escrow
business may be transferred, shall be the Escrow Agent under this Agreement
without further act.

9. Further Assurances. Subject to the terms and conditions of this Agreement,
each of the parties hereto shall cooperate and use their commercially reasonable
efforts to execute and deliver such additional documents, instruments,
conveyances, and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

10. Severability. If any term, provision, agreement, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, agreements, covenants
and restrictions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party hereto. Upon such a determination, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a reasonably
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

11. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 11):

If to Buyer:

NN, Inc.

2000 Waters Edge Drive

Johnson City, TN 37604

Attention: James H. Dorton

Facsimile: (423) 743-7670

Email: james.dorton@nninc.com

With a copy to (which shall not constitute notice):

Husch Blackwell LLP

4801 Main St., Suite 1000

Kansas City, MO 64112

Attention: John D. Moore

Facsimile: (816) 983-8000

Email: john.moore@huschblackwell.com

 

12



--------------------------------------------------------------------------------

If to the Shareholder Representatives or Kennedy:

Kennedy:

4162 East Paris Ave. SE

Kentwood, MI 49512

Attention: John C. Kennedy

Facsimile: (616) 698-6876

Email: jkennedy@autocam.com

With a copy to (which shall not constitute notice):

Law Weathers, PC

333 Bridge Street, Suite 800

Grand Rapids, MI 49504

Attention: Anthony Barnes, Esq.

Facsimile: (616) 913-1222

Email: tbarnes@lawweathers.com

Newport:

Newport Global Advisors, L.P.

21 Waterway Ave, Suite 150

The Woodlands, TX 77380

Attention: Roger May

Facsimile: (713) 559-7499

Email: rmay@ngalp.com

With a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Jeffrey D. Marell, Esq.

Facsimile: (212) 757-3990

Email: jmarell@paulweiss.com

If to the Escrow Agent:

Computershare Trust Company, N.A.

350 Indiana Street, Suite 750

Golden, CO 80401

Attention: John Wahl / Rose Stroud

Facsimile: (303) 262-0608

12. Entire Agreement. This Agreement, and solely with respect to Buyer, the
Shareholder Representatives and Kennedy (in his individual capacity), the Merger
Agreement and the other documents contemplated thereunder, contains the entire
agreement among the parties with respect to the subject matter contained herein
and therein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

 

13



--------------------------------------------------------------------------------

13. Waivers and Amendments; Non-Contractual Remedies. This Agreement may only be
amended, modified, or supplemented by an agreement in writing signed by each
party hereto, including the Escrow Agent, or, in the case of a waiver, by the
party waiving compliance. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power, or privilege.

14. Governing Law; Waiver of Jury Trial. Except as otherwise provided in this
Section 14, this Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware without giving effect to any choice
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdiction); provided, however, that all provisions regarding the Escrow
Agent’s rights, immunities, liabilities, duties, responsibilities or obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and wholly performed within such
state. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. The parties
hereto agree that any suit, action or proceeding brought by the Escrow Agent
against any party hereto or by any party hereto against the Escrow Agent (each
an “Escrow Agent Action”) to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby may be brought in any federal or state court located in New
York County in the State of New York. With respect to an Escrow Agent Action,
each of the parties hereto submits to the non-exclusive jurisdiction of any
federal or state court located in New York County in the State of New York in
any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of, or in connection with, this Agreement or the
transactions contemplated hereby and thereby irrevocably waives the benefit of
jurisdiction derived from present or future domicile or otherwise in such action
or proceeding. With respect to an Escrow Agent Action, each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

15. Binding Effect; Assignment. Except as set forth in the final sentence of
Section 8 hereto, neither this Agreement nor any of the rights or obligations
hereunder may be assigned (including by operation of law) by any party without
the prior written consent of the other parties. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

16. Beneficiaries of Agreement. Other than the Indemnitees’ rights to
indemnification hereunder, the covenants, agreements, and promises expressed in
this Agreement are for the sole benefit of the parties hereto and are not
intended to benefit, and may not be relied upon or enforced by, any other party
as a third party beneficiary or otherwise.

 

14



--------------------------------------------------------------------------------

17. Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

18. References. All references herein to Sections, subsections, clauses,
Exhibits and Schedules shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require.

19. Headings. The headings in this Agreement are for reference only and shall
not affect the meaning or interpretation of this Agreement.

20. Compliance with Court Orders. If any escrow property shall be attached,
garnished or levied upon by any court order, or the delivery thereof shall be
stayed or enjoined by an order of a court, or any order, judgment or decree
shall be made or entered by any court order affecting the property deposited
under this Agreement, then the Escrow Agent is hereby expressly authorized, in
its sole discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and in the event that the
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the parties hereto or to any other person, firm or
corporation, by reason of such compliance notwithstanding such writ, order, or
decree be subsequently reversed, modified, annulled, set aside or vacated.

21. Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement reasonable
procedures to verify the identity of any person or entity that opens a new
account with it. Accordingly, the parties hereto acknowledge that Section 326 of
the USA PATRIOT Act and the Escrow Agent’s identity verification procedures
require the Escrow Agent to obtain information which may be used to confirm such
parties’ identity including without limitation name, address and organizational
documents (“Identifying Information”). The parties hereto agree to provide the
Escrow Agent with and consent to the Escrow Agent obtaining from third parties
any such Identifying Information required as a condition of opening an account
with or using any service provided by the Escrow Agent.

[signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first set forth above.

 

BUYER: NN, INC. By:  

/s/ James H. Dorton

Name:   James H. Dorton Title:   SVP and CFO SOLELY IN ITS CAPACITY AS A
SHAREHOLDER REPRESENTATIVE: NEWPORT GLOBAL ADVISORS, L.P. By:  

/s/ Ryan Langdon

Name:   Ryan Langdon Title:   Senior Managing Director IN HIS CAPACITY AS A
SHAREHOLDER REPRESENTATIVE AND IN HIS INDIVIDUAL CAPACITY: JOHN C. KENNEDY

/s/ John C. Kennedy

ESCROW AGENT: COMPUTERSHARE TRUST COMPANY, N.A. By:  

/s/ John M. Wahl

Name:   John M. Wahl Title:   Corporate Trust Officer

Signature Page to Escrow Agreement



--------------------------------------------------------------------------------

Schedule I

Schedule of Escrow Agent Fees

Escrow Agent Fee Schedule

 

Account Set Up Fee

   $ 2,500.00 * 

*  Excludes fees and costs of external legal

     

Annual Administration Fee (per year or part thereof, payable in advance – for up
to 15 holders and releases)

   $ 3,500.00   

Investment Fee (Money Market Fund Investments)

     n/a   

Legal Fees and Expenses and Out-of-Pockets (including postage, stationery, etc.)

     At cost   

Wires

   $ 100 each   

Overnight Delivery Charges

     At cost   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINT RELEASE NOTICE

To: Computershare Trust Company, N.A.

as Escrow Agent

350 Indiana Street, Suite 750

Golden, CO 80401

Attention: John Wahl / Rose Stroud

This Joint Release Notice is issued as of the      day of             ,
[        ], pursuant to Section      of that certain Escrow Agreement dated as
of [                    ], 2014 (the “Escrow Agreement”), by and among (i) NN,
Inc., a Delaware corporation (the “Buyer”), (ii) John C. Kennedy (“Kennedy”), in
his capacity as a Shareholder Representative and in his individual capacity,
(iii) Newport Global Advisors, L.P., a Delaware limited partnership (“Newport”),
solely in its capacity as a Shareholder Representative (together with Kennedy in
his capacity as a Shareholder Representative, the “Shareholder
Representatives”), and (iv) Computershare Trust Company, N.A., as Escrow Agent
thereunder (the “Escrow Agent”). Capitalized terms herein shall have the meaning
ascribed to them in the Escrow Agreement.

[The parties to this Joint Release Notice hereby jointly instruct the Escrow
Agent to direct the Transfer Agent to disburse to Kennedy [                ]
shares of Buyer Common Stock from the Escrow Fund, issued in the form of [stock
certificates OR book-entry transfer] in the name of Kennedy, to the following
address:

[Insert address] ]

OR

[The parties to this Joint Release Notice hereby jointly instruct the Escrow
Agent to direct the Transfer Agent to disburse to Buyer [                ]
shares of Buyer Common Stock from the Escrow Fund, issued in the form of [stock
certificates OR book-entry transfer] issued in the name of Buyer, to the
following address:

[Insert address] ]

All share certificates or book entry transfers issued pursuant to the foregoing
instructions shall bear a legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR CONFIRMATION HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF (“TRANSFERRED”) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE



--------------------------------------------------------------------------------

SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
STOCKHOLDERS AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY AND IS AVAILABLE WITHOUT CHARGE
UPON WRITTEN REQUEST THEREFOR. THE STOCKHOLDERS AGREEMENT CONTAINS RESTRICTIONS
ON THE SALE OR TRANSFER OF SUCH SECURITIES. THE HOLDER OF THESE SHARES, BY
ACCEPTANCE OF THIS CERTIFICATE OR CONFIRMATION, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF THEAFORESAID AGREEMENT.

Each of the undersigned hereby represents and warrants that it has been
authorized to execute this Joint Release Notice. This Joint Release Notice may
be signed in counterparts.

[signature page follows]

 

19



--------------------------------------------------------------------------------

BUYER: NN, INC. By:  

 

Name:   Title:   SHAREHOLDER REPRESENTATIVES: NEWPORT GLOBAL ADVISORS, L.P. By:
 

 

Name:   Title:   JOHN C. KENNEDY

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFER AGENT NOTICE

To: [Computershare NA]

as Transfer Agent

[                    ]

Attn:

This Transfer Agent Notice is issued as of the      day of             ,
[        ], pursuant to Section      of that certain Escrow Agreement dated as
of [                    ], 2014 (the “Escrow Agreement”), by and among (i) NN,
Inc., a Delaware corporation (the “Buyer”), (ii) John C. Kennedy (“Kennedy”), in
his capacity as a Shareholder Representative and in his individual capacity,
(iii) Newport Global Advisors, L.P., a Delaware limited partnership (“Newport”),
solely in its capacity as a Shareholder Representative (together with Kennedy in
his capacity as a Shareholder Representative, the “Shareholder
Representatives”), and (iv) Computershare Trust Company, N.A., as Escrow Agent
thereunder (the “Escrow Agent”). Capitalized terms herein shall have the meaning
ascribed to them in the Escrow Agreement.

[The Escrow Agent hereby instructs the Transfer Agent to issue to Kennedy
[                ] shares of Buyer Common Stock, in the form of [stock
certificates OR book-entry transfer] in the name of Kennedy, to the following
address:

[Insert address] ]

OR

[The Escrow Agent hereby instructs the Transfer Agent to issue to Buyer
[                ] shares of Buyer Common Stock, in the form of [stock
certificates OR book-entry transfer] in the name of Buyer, to the following
address:

[Insert address] ]

All share certificates or book entry transfers issued pursuant to the foregoing
instructions shall bear a legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR CONFIRMATION HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF (“TRANSFERRED”) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
STOCKHOLDERS AGREEMENT BETWEEN THE COMPANY AND THE



--------------------------------------------------------------------------------

STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY AND IS
AVAILABLE WITHOUT CHARGE UPON WRITTEN REQUEST THEREFOR. THE STOCKHOLDERS
AGREEMENT CONTAINS RESTRICTIONS ON THE SALE OR TRANSFER OF SUCH SECURITIES. THE
HOLDER OF THESE SHARES, BY ACCEPTANCE OF THIS CERTIFICATE OR CONFIRMATION,
AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF THE AFORESAID AGREEMENT.

The undersigned hereby represents and warrants that it has been authorized to
execute this Transfer Agent Notice.

[signature page follows]

 

22



--------------------------------------------------------------------------------

ESCROW AGENT: COMPUTERSHARE TRUST COMPANY, N.A. By:  

 

Name:   Title:  